DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 6/14/22.  Claims 1-11 and 13-30 are pending in the application.  Claim 12 has been cancelled.  Applicants' arguments have been carefully and respectfully considered.
Claim(s) 1-11 and 13-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nedeltchev et al. (US 2017/0310565) and further in view of Anwar et al. (US 2016/0094401).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 13-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nedeltchev et al. (US 2017/0310565) and further in view of Anwar et al. (US 2016/0094401).

With respect to claim 1, Nedeltchev teaches a computer-implemented method of processing a data query, comprising:
in an edge device (Nedeltchev, Fig. 1, edge device 104):
performing a query workflow comprising:
processing a subquery of the data query received from a network device of a network to a cloud (Nedeltchev, Fig. 1, controller 108 of network 100 transmits tasks to edge device 104, pa 0043, one or prosumers 106 may inform controller 108 of the relevant data analytics tasks & pa 0045, edge device executes the assigned tasks); and
storing first statistical data on the subquery (Nedeltchev, pa 0039, edge devices execute tasks and produce results/information); and
determining a workload and bandwidth for computing an aggregation function of the data query based on the first statistical data including network data in the edge environment (Nedeltchev, pa 0056, In an example, edge device 104 may report its processor availability ( e.g., percentage of processing time allocated to the task over a given period of time) and processor speed to controller 108); 
transmitting the determined workload and bandwidth for computing the aggregation function to the network device (Nedeltchev, pa 0056, In an example, edge device 104 may report its processor availability ( e.g., percentage of processing time allocated to the task over a given period of time) and processor speed to controller 108); and
computing the aggregation function that is identified from a plurality of edge devices (Nedeltchev, pa 0081, Controller 108 assigns to edge device 104 tasks to compute an average current, an average voltage, and an average power.); and
determining an optimal granularity based on the determined workload and bandwidth (Nedeltchev, pa 0052, Operations 400 determine computation window conditions that collectively define the computation window to be implemented at edge device 104. & pa 0056, controller 108 determines that the amount of data to be collected is to be based on a processing power of an edge device and a computational complexity of the task. & pa 0058, A size of the computation window may be determined/selected by controller 108 or edge device 104 based on one or more of the computation window conditions).
Nedeltchev does not expressly teach performing an offline rebuild workflow at a time outside a time of the query workflow and transmitting the determined workload and bandwidth for computing the aggregation function to the network device while offline.
Anwar teaches:
in an edge device (Anwar, pa 0044, a plurality of computing nodes 120 and 130, which represent different physical machines & pa 0048, In this regard, the system controller 118 serves as a centralized agent that polls each of the Lib Virt modules 124 and 134 across the computing nodes 120 and 130 to obtain resource utilization data and track resources of all the virtual machines 122 and 132 across the compute nodes 120 and 130.)
processing a subquery of the data query received from a network device of a network to a cloud (Anwar, pa 0079-0080, collecting metering data, pa 0083, Our analysis demonstrated that that service management related tasks can be offloaded to the existing virtual machines with at most 15% overhead in CPU utilization, & pa 0084, The metering data was collected from the virtual machines using a variable sampling interval.); and
storing first statistical data on the subquery (Anwar, pa 0084, We tracked the usage of the virtual machines for a period of one month. We launched both default as well as customized meters to collect the resource usage.);
performing an offline rebuild workflow at a time outside a time of the query workflow (Anwar, pa 0043, offline resource prediction module 108 & pa 0084, We tracked the usage of the virtual machines for a period of one month. We launched both default as well as customized meters to collect the resource usage & pa 0128, access the data store of metrics to identify metrics that have been assigned a metric policy of “aggregated storage”), the performing of the offline rebuild workflow comprising: 
determining a workload and bandwidth for computing an aggregation function of the data query based on the first statistical data including network data in the edge environment (Anwar, pa 0064, If resource utilization on any virtual machine exceeds a certain threshold, some or all of the workload ( e.g., mediation and/or rating) from the overloaded virtual machine is either transferred to an existing virtual machine with a lower load or a new virtual machine is launched to handle the overload & pa 0072, The resource prediction module 108 obtains information regarding the profiled resources that are currently in use & pa 0165, Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service); 
transmitting the determined workload and bandwidth for computing the aggregation function to the network device while offline (Anwar, pa 0073, The resource prediction module 108 then communicates with the system controller 118 to initiate launching of the setup along with the requested provisioning); and
computing the aggregation function that is identified from a plurality of edge devices (Anwar, pa 0089, We measured Maximum, Minimum, Average, Sum, and Count for the considered meters at three different granularity levels, namely, daily, weekly, and monthly.); and
determining an optimal granularity based on the determined workload and bandwidth (Anwar, pa 0079, selecting suitable metering, mediation and rating techniques based the predicted infrastructure and run-time resources needed for a new provisioning request).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Nedeltchev with the teachings of Anwar because it provides appropriate recommendations for tools and their distributions based on historical usage without using further resources (Anwar, pa 0029).

With respect to claim 2, Nedeltchev in view of Anwar teaches the method of claim 1, in a network device of a network (Nedeltchev, Fig. 1, cloud prosumers 106(1)-(3) & pa 0014-0015):
performing a query workflow comprising:
determining whether the network can process an entirety of the data query (Nedeltchev, pa 0023, determine if a task is “approximately linear” or “non-linear” and assign “approximately linear” tasks to edge devices and “non-linear” tasks to prosumer devices); 
when the network cannot process the entirety of the data query (Nedeltchev, pa 0023-0024, assign tasks having non-linear computation complexity to prosumers, where “non-linear” means a computational complexity that exceeds O(NlogN) ), then decomposing the data query into a plurality of subqueries including the subquery, and transmitting the subquery to the edge device (Nedeltchev, pa 0025-0026, decompose a total computational complexity of a given data analytics task into computation complexities of its constituent analytics parts based on “approximately linear complexity” is O(NlogN) and below, and “non-linear complexity” exceeds O(NlogN) & pa 0035, tasks having a computation complexity equal to or below O(Nlog(N)) may be performed at edge device 104); and
storing second statistical data on the data query (Nedeltchev, Fig. 7, data analytics database stored in the network that lists existing data analytic tasks).
performing an offline rebuild workflow comprising: determining an optimal granularity based on the second statistical data (Anwar, pa 0089, with regard to resource profiling, we measured the effect of performing mediation at different granularity levels. & pa 0134, the results of the CPD and SAA analysis enable the dynamic metering adjustment system 400 to monitor and detect the behavior of the system metrics over time, and to adjust sampling frequencies at different times based on the metric behavior) and the determined workload and bandwidth (Anwar, pa 0130, CPU utilization of data samples through CPD analysis & pa 0134, the results of the CPD and SAA analysis enable the dynamic metering adjustment system 400 to monitor and detect the behavior of the system metrics over time, and to adjust sampling frequencies at different times based on the metric behavior & Nedeltchev, pa 0052, Operations 400 determine computation window conditions that collectively define the computation window to be implemented at edge device 104. & pa 0056, controller 108 determines that the amount of data to be collected is to be based on a processing power of an edge device and a computational complexity of the task. & pa 0058, A size of the computation window may be determined/selected by controller 108 or edge device 104 based on one or more of the computation window conditions); and transmitting the optimal granularity to the edge device (Anwar, pa 0137, output new sampling frequency to apply for collecting samples & Nedeltchev, pa 0048, At 325, controller 108 sends to edge device 104 information that defines the computation window).
wherein the edge device includes an edge query processor for processing the transmitted subquery (Nedeltchev, pa 0081, the edge device computes tasks such as average current, average voltage, and an average power), and an edge query monitor for storing the second statistical data on the transmitted subquery (Nedeltchev, pa 0056, the edge device can report its processor availability (e.g., percentage of processing time allocated to the task over a given period of time) and processor speed to controller).

With respect to claim 3, Nedeltchev in view of Anwar teaches the method of claim 2, wherein the determining of whether the network can process the entirety of the data query comprises adaptively determining a granularity (Nedeltchev, pa 0024, the “N” term represents a number of computational steps, a number of values operated on, etc. & Chun, pg. 2, paragraph starting “The underlying motivation”, carving off different amounts of the original application for cloud execution depending on the expected workload and execution conditions (CPU speeds, network performance) ) and aggregation function of the data query (Nedeltchev, pa 0027-0034, determining the computational task to be performed),
wherein the subquery being a portion of a data query (Nedeltchev, pa 0025-0036, decompose a total computational complexity of a given data analytics task into computational complexities of its constituent analytic parts, Chun, section 3.3, The purpose of our optimizer is to pick which application methods to migrate to the clone from the mobile device, so as to minimize the expected cost of the partitioned application & Jain, pa 0022, optimal placement of application components (assigned to either the client, middle server, or a server hosted in the datacenter); and
determining whether the network can process an entirety of the data query including adaptively determining a granularity (Nedeltchev, pa 0024, the “N” term represents a number of computational steps, a number of values operated on, etc. & Chun, pg. 2, paragraph starting “The underlying motivation”, carving off different amounts of the original application for cloud execution depending on the expected workload and execution conditions (CPU speeds, network performance) )) and the aggregation function of the query (Nedeltchev, pa 0027-0034, determining the computational task to be performed).

With respect to claim 4, Nedeltchev in view of Anwar teaches the method of claim 2, wherein the second statistical data comprises at least one member selected from a group consisting of device set data, aggregation granularity data (Nedeltchev, Fig. 7, order of complexity), function data (Nedeltchev, Fig. 7, policy, rules, conditions, etc.) and timestamp data, and
wherein the network device selecting an edge device for computing the aggregation function, from a plurality of edge devices (Nedeltchev, pa 0010, computational complexity is assigned to an edge device among the edge devices), and determining an optimal time period for the selected edge device to compute the aggregation function (Nedeltchev, pa 0036, varying elastic computation window over time depending on various conditions) and transmit the computed aggregated function to the network (Nedeltchev, pa 0049, edge device is to send results to identified prosumers).

With respect to claim 5, Nedeltchev in view of Anwar teaches the method of claim 2, further comprising:
analyzing the data query to identify an aggregation function to be computed, wherein the determining of whether the network can process the entirety of the data query, is based on the analyzing of the data query (Nedeltchev, pa 0044, determine computational complexity of each task & pa 0023, computational complexity determines where each task is executed).

With respect to claim 6, Nedeltchev in view of Anwar teaches the method of claim 5, wherein the aggregation function comprises a plurality of aggregation functions having a plurality of different complexities (Nedeltchev, pa 0025-0035).

With respect to claim 7, Nedeltchev in view of Anwar teaches the method of claim 5, further comprising
in the network device:
selecting the edge device for computing the identified aggregation function, from a plurality of edge devices (Nedeltchev, pa 0010, computational complexity is assigned to an edge device among the edge devices) and
determining a best time period for the selected edge device to compute the identified aggregation function and transmit the computed aggregated function to the network (Nedeltchev, pa 0037, determine a compute window for the task set as period of time T).

With respect to claim 8, Nedeltchev in view of Anwar teaches the method of claim 2, wherein the network comprises a cloud-computing environment (Nedeltchev, Fig. 1 & pa 0015) or an edge environment, wherein the data query is submitted to the network and to an edge device of the plurality of edge devices by using a same entry point (Nedeltchev, pa 0022, network controller 108 distributes tasks to edge devices).

With respect to claim 9, Nedeltchev in view of Anwar teaches the method of claim 2, further comprising:
in the network device:
analyzing the second statistical data to determine an optimal granularity for data to be transmitted to the edge device (Nedeltchev, pa 0044, controller may access the computational complexities from the database).

With respect to claim 10, Nedeltchev in view of Anwar teaches the method of claim 9, wherein the analyzing of the second statistical data comprises using at least one of machine learning and data mining to train a model for determining the optimal granularity (Nedeltchev, pa 0044).

With respect to claim 11, Nedeltchev in view of Anwar teaches the method of claim 2, further comprising: providing an entry point which allows universal access to the network including the cloud environment and the edge device (Anwar, pa 0050-0054, data store system 112 is implemented using MongoDB and has query routers that interface with the querying application and directs operations to appropriate shard & pa 0186, user portal providing access to the cloud),
wherein the subquery being a portion of a data query (Nedeltchev, pa 0025-0036, decompose a total computational complexity of a given data analytics task into computational complexities of its constituent analytic parts, Chun, section 3.3, The purpose of our optimizer is to pick which application methods to migrate to the clone from the mobile device, so as to minimize the expected cost of the partitioned application & Jain, pa 0022, optimal placement of application components (assigned to either the client, middle server, or a server hosted in the datacenter); and
determining whether the network can process an entirety of the data query including adaptively determining a granularity (Nedeltchev, pa 0024, the “N” term represents a number of computational steps, a number of values operated on, etc. & Chun, pg. 2, paragraph starting “The underlying motivation”, carving off different amounts of the original application for cloud execution depending on the expected workload and execution conditions (CPU speeds, network performance) )) and the aggregation function of the query (Nedeltchev, pa 0027-0034, determining the computational task to be performed).

With respect to claim 13, Nedeltchev in view of Anwar teaches the method of claim 1, wherein the first statistical data comprises at least one member selected from a group consisting of central processing unit (CPU) data, memory data and network data, wherein the storing of the first statistical data is a preparation for the offline rebuild workflow (Anwar, pa 0089), wherein a single entry point allows universal access a cloud and the edge device, and wherein the query is issued to the single entry point (Anwar, pa 0050-0054, data store system 112 is implemented using MongoDB and has query routers that interface with the querying application and directs operations to appropriate shard & pa 0186, user portal providing access to the cloud).

With respect to claim 14, Nedeltchev in view of Anwar teaches the method of claim 1, wherein the first statistical data comprises data for an offline rebuild workflow process (Anwar, pa 0063), and wherein an entry point is provided which allows universal access to a cloud platform and an edge device, where the submission is provided for a data query to the cloud platform and to a plurality of edge devices by using the same entry point (Anwar, pa 0050-0054, data store system 112 is implemented using MongoDB and has query routers that interface with the querying application and directs operations to appropriate shard & pa 0186, user portal providing access to the cloud).

With respect to claim 18, Nedeltchev in view of Anwar teaches the system of claim 16, wherein the processor of the network device comprises: a network query monitor which receives the data query and a network query dispatcher which transmits the subquery (Nedeltchev, pa 0022, controller identifies separable tasks and distributes the tasks).

With respect to claim 24, Nedeltchev in view of Anwar teaches the system of claim 15, wherein the processor of the edge device comprises an edge query monitor which stores the first statistical data (Anwar, pa 0048, the system controller 118 serves as a centralized agent that polls each of the Lib Virt modules 124 and 134 across the computing nodes 120 and 130 to obtain resource utilization data and track resources of all the virtual machines 122 and 132 across the compute nodes 120 and 13 0.); and an edge query processor which processes the subquery (Nedeltchev, pa 0045).

	With respect to claims 15-17, 19-23, and 25-27, the limitations are essentially the same as claims 1-6, 8-11, and 13, and are rejected for the same reasons.

With respect to claims 28 and 29, the limitations are essentially the same as claim 2, and are rejected for the same reasons.

With respect to claim 30, the limitations are essentially the same as claim 1, and are rejected for the same reasons.


Response to Arguments	
Rejections under 35 U.S.C. 103
Applicant argues that the cited art fails to teach “determining a workload and bandwidth for computing an aggregation function of the data query” and “computing the aggregation function that is identified from a plurality of the edge devices” because the edge device only computes average current, voltage and power, but not an aggregation function.  The Examiner respectfully disagrees.  Nedeltchev discloses that current and voltage sensors send periodic current and voltage measurements to edge device 104 (pa 0081).  The edge device is used to compute averages, as discussed.  These averages are aggregation functions because they take several measurements and calculate the average from the aggregation of the measurements.

Applicant argues that the cited art fails to teach “determining an optimal granularity based on the determined workload and bandwidth” because Anwar only teaches suitable metering, mediation and rating techniques based the predicted infrastructure and run-time resources needed for a new provisioning request.  The Examiner respectfully disagrees.  By selecting suitable metering techniques, an optimal granularity for monitoring edge devices is determined.  Anwar further states: 
“service providers need to collect metering data at a finer grain level ( e.g., collecting data on an hourly basis or daily basis is finer grained than collecting data on a monthly basis) … Accordingly, in one embodiment of the invention, systems and methods are provide to predict the metering, mediation and rating costs for various combinations of meters and allow service providers to choose the best suitable combinations of metering, mediation and rating so that the service providers can offer their customers these combinations as available price plans. In one embodiment, services providers can dynamically recommend the most profitable price plans and associated revenue tools, with their scalable deployment, on one hand, based on the business trend for usage pricing and, on the other hand, based on the need for system management resources as new customers subscribe to the service.”  See pa 0080.

By this, it can be seen that, by selecting suitable metering, an optimal granularity is determined.

Applicant argues that the cited art fails to teach "transmitting the determined workload and bandwidth for computing the aggregation function to the network device while offline" because there is no reference to being offline.  The Examiner respectfully disagrees.  The process described in pa 0073 is performed with step 212 for transmitting, which is part of Fig. 2A.  The resource prediction module 108 that communicates with the system controller is offline (Anwar, pa 0033, 0043) and can perform an off-line analysis to recommend appropriate revenue tools and their scalable distribution by predicting the need for resources based on historical usage (Anwar, pa 0029).

Applicant argues that the cited references fail to teach a query processor. The Examiner respectfully disagrees.  Pa 0081 of Nedeltchev states that the edge device computes tasks such as average current, average voltage, and an average power.  In order to compute tasks, the edge device has an edge query processor.  Since the edge device can report its processor availability (e.g., percentage of processing time allocated to the task over a given period of time) and processor speed to controller (pa 0056), the edge device of Nedeltchev has an edge query monitor.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169